[termloansecondamendments001.jpg]
EXECUTION VERSION SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”) dated as of September 13, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”),
each of the Subsidiaries of the Company identified as “Subsidiary Guarantors” on
the signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “Term Administrative Agent”), each of which is a party
to the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the Term Administrative Agent are parties
to that certain Credit Agreement dated as of February 28, 2019 (as amended,
supplemented, or otherwise modified from time to time prior to this Amendment
and as in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”, and as amended by this Amendment and as may be
further amended, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”). WHEREAS, the Company and the Subsidiary
Guarantors request that the Lenders and the Term Administrative Agent amend the
Existing Credit Agreement in certain respects, and the Lenders party hereto and
the Term Administrative Agent are willing to so amend the Existing Credit
Agreement, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. From and after the Second Amendment
Effective Date, the Existing Credit Agreement shall be amended as follows: 2.01
References Generally. References in the Existing Credit Agreement (including
references to the Existing Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and each reference to the Existing Credit Agreement in the other Loan
Documents (and indirect references such as “thereunder”, “thereby”, “therein”
and “thereof”) shall be deemed to be references to the Existing Credit Agreement
as amended hereby. 2.02 Amended Language. (a) Section 1.01 of the Existing
Credit Agreement is amended by adding the following defined term as follows in
alphabetical order: “Second Amendment Effective Date” means September 13, 2019.
(b) Section 7.02(f) of the Existing Credit Agreement is amended and restated as
follows: (f) on or before September 30, 2019, Borrower Agent shall deliver to
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, a reasonably detailed plan for achieving the Company’s
AmericasActive:13944751.5



--------------------------------------------------------------------------------



 
[termloansecondamendments002.jpg]
stated liquidity goals and objectives in connection with its go-forward business
plan and strategy, which may include the sale of certain assets; and (c) Section
8.05(b) of the Existing Credit Agreement is amended and restated as follows: (b)
Dispositions (including Term Loan Equipment, CapX Equipment and the capital
securities and other Equity Interests or other assets of Subsidiaries) for at
least Fair Market Value (as determined by the Board of Directors of the Company
if the Fair Market Value is reasonably likely to be more than $1,000,000) so
long as (i) the net book value of all assets sold or otherwise disposed of in
any fiscal year by the Company and its Subsidiaries, in the aggregate, does not
constitute a substantial portion of the property of the Company and its
Subsidiaries taken as a whole or otherwise exceed 0% of the net book value of
the consolidated assets of the Company and its Subsidiaries as of the last day
of the preceding fiscal year (ii) no Event of Default has occurred and is
continuing at the time of such Disposition, and (iii) all proceeds thereof are
applied in accordance with Section 2.06(c); Section 3. Representations and
Warranties of the Loan Parties. The Loan Parties represent and warrant to the
Term Administrative Agent and the Lenders that as of the Second Amendment
Effective Date: 3.01 each of the representations and warranties set forth in the
Amended Credit Agreement and in the other Loan Documents are true and correct in
all respects (or in all material respects for such representations and
warranties that are not by their terms already qualified as to materiality) as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all respects (or in all material respects for such
representations and warranties that are not by their terms already qualified as
to materiality) as of such earlier date, and except that for purposes of this
Section 3.01, (i) the representations and warranties contained in Section
6.05(a) and (c) of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (a) of Section 7.01 of the
Amended Credit Agreement and (ii) the representations and warranties contained
in Section 6.05(b) of the Amended Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clause (b) of Section 7.01 of
the Amended Credit Agreement; and 3.02 both immediately before and after giving
effect to this Amendment and the transactions contemplated hereby, no Default
shall have occurred and be continuing, or would result therefrom. Section 4.
Conditions Precedent to this Amendment. This Amendment shall become effective as
of the date, upon which each of the following conditions precedent shall be
satisfied or waived (the “Second Amendment Effective Date”): 4.01 Amendment. The
Term Administrative Agent shall have received counterparts of this Amendment,
executed by the Loan Parties, the Term Administrative Agent and the Required
Lenders. 4.02 ABL Amendment. The Term Administrative Agent shall have received a
fully executed copy of the second amendment to the ABL Loan Agreement with
substantially similar amendments to this Amendment and otherwise in form and
substance acceptable to the Term Administrative Agent. 4.03 Costs and Expenses.
The Company shall have paid all reasonable and documented out- 2



--------------------------------------------------------------------------------



 
[termloansecondamendments003.jpg]
of-pocket costs and expenses of the Term Administrative Agent in connection with
this Amendment. Section 5. Reference to and Effect Upon the Existing Credit
Agreement. 5.01 Except as specifically amended or waived above, the Existing
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed. 5.02 The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Term Administrative Agent or any Lender under
the Existing Credit Agreement or any Loan Document, nor constitute a waiver of
any provision of the Existing Credit Agreement or any Loan Document, except as
specifically set forth herein. Section 6. Ratification of Liability. As of the
Second Amendment Effective Date, the Company and the other Loan Parties, as
debtors, grantors, pledgors, guarantors, assignors, or in other similar
capacities in which such parties grant liens or security interests in their
properties or otherwise act as accommodation parties or guarantors, as the case
may be, under the Loan Documents to which they are a party, hereby ratify and
reaffirm all of their payment and performance obligations and obligations to
indemnify, contingent or otherwise, under each of such Loan Documents to which
they are a party, and ratify and reaffirm their grants of liens on or security
interests in their properties pursuant to such Loan Documents to which they are
a party, respectively, as security for the Obligations, and as of the Second
Amendment Effective Date, each such Person hereby confirms and agrees that such
liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Amendment, the Amended Credit Agreement
or any other Loan Document. As of the Second Amendment Effective Date, the
Company and the other Loan Parties further agree and reaffirm that the Loan
Documents to which they are parties now apply to all Obligations as defined in
the Amended Credit Agreement (including, without limitation, all additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Amendment, the Amended Credit Agreement or any other Loan Document). As of the
Second Amendment Effective Date, the Company and the other Loan Parties (a)
further acknowledge receipt of a copy of this Amendment, (b) consent to the
terms and conditions of same, and (c) agree and acknowledge that each of the
Loan Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 7. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is a Loan Document for all purposes of the Amended
Credit Agreement. This Amendment may be executed in any number of counterparts,
and by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment. Section
8. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS. Section 9. Release and Waiver. The Loan Parties each do
hereby release the Term Administrative Agent and each of the Lenders and each of
their officers, directors, employees, agents, attorneys, personal
representatives, successors, predecessors and assigns from all manner of
actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, 3



--------------------------------------------------------------------------------



 
[termloansecondamendments004.jpg]
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity, and
particularly, without limiting the generality of the foregoing, in connection
with the Amended Credit Agreement and the other Loan Documents and any
agreements, documents and instruments relating to the Amended Credit Agreement
and the other Loan Documents and the administration of the Amended Credit
Agreement and the other Loan Documents, all indebtedness, obligations and
liabilities of the Loan Parties to the Term Administrative Agent or any Lender
and any agreements, documents and instruments relating to the Amended Credit
Agreement and the other Loan Documents (collectively, the “Claims”), which the
Loan Parties now have against the Term Administrative Agent or any Lender or
ever had, or which might be asserted by their heirs, executors, administrators,
representatives, agents, successors, or assigns based on any Claims which exist
on or at any time prior to the date of this Amendment. The Loan Parties
expressly acknowledge and agree that they have been advised by counsel in
connection with this Amendment and that they each understand that this Section
10 constitutes a general release of the Term Administrative Agent and the
Lenders and that they each intend to be fully and legally bound by the same. The
Loan Parties further expressly acknowledge and agree that this general release
shall have full force and effect notwithstanding the occurrence of a breach of
the terms of this Amendment or an Event of Default or Default under the Amended
Credit Agreement. [signature pages follow] 4



--------------------------------------------------------------------------------



 
[termloansecondamendments005.jpg]




--------------------------------------------------------------------------------



 
[termloansecondamendments006.jpg]




--------------------------------------------------------------------------------



 
[termloansecondamendments007.jpg]
TERM ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A., as Term Administrative Agent
By: Name: Isabella Battista Title: Director LENDERS: BMO HARRIS BANK N.A., as a
Lender By: Name: Isabella Battista Title: Director [Signature Page to Second
Amendment]



--------------------------------------------------------------------------------



 
[termloansecondamendments008.jpg]




--------------------------------------------------------------------------------



 